DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/20 is being considered by the examiner.
Response to Amendment
This office action is in response to preliminary amendment filed on 04/10/20.  Regarding the amendment, claims 1-24 are canceled, claims 25-48 are present for examination.
Claim Objections
Claims 25, 27-28, and 38 are objected to because of the following informalities: 
Regarding claim 25, “the steps of” on line 7 should be change to – steps of—
Regarding claim 27, “A method according to” should be change to --The method according to--, and “the structural fibres” in line 3 should be change to –the structural fibre lengths--.
Regarding claim 28, “A method according to” should be change to --The method according to--.
Regarding claim 38, “the structural fibres” in line 4 should be change to –the structural fibre lengths--.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (JP H09271158 A).
Regarding claim 25, Hayashi teaches a method of producing an electromagnetic mat for forming a stator or rotor component of an electric machine, wherein the electromagnetic mat comprises: 
structural fibre lengths (22-23); and 
a plurality of winding fibre lengths (21) for forming a winding fibre that is in a winding pattern for forming one or more windings of the electric machine (fig 6), the method comprising the steps of: 
(a) forming a support structure with the structural fibre lengths (22-23, fig 1), and 
(b) inserting the winding fibre lengths (21) into the support structure (22-23) so that the winding fibre lengths (21) extend across the structural fibre lengths (22-23) and the structural fibre lengths (22-23) lock the winding fibre lengths (21) in position to form the electromagnetic mat (24, fig 1).

    PNG
    media_image1.png
    243
    325
    media_image1.png
    Greyscale


Regarding claim 26, Hayashi teaches the step of inserting the winding fibre lengths (21) into the support structure (22-23) comprises weaving the winding fibre lengths (21) across the structural fibre lengths (fig 1).
	Regarding claim 27, Hayashi teaches at least two of the winding fibre lengths (21) are woven into the support structure (22-23) by weaving the winding fibre back and forth across the structural fibres (fig 1, copper wire 21 is used as weft and silicon steel material 22 and insulating material 23 is used as warp).
	Regarding claim 28, Hayashi teaches one or more of the structural fibre lengths (22-23) and winding fibre lengths (21) act to modify a property of the electromagnetic mat (24).
	Regarding claim 29, Hayashi teaches a step of shaping the electromagnetic mat (24) into a shape (cylinder shape) for forming at least a part of the stator (1) or rotor (2) component of the electric machine (fig 1).
	Regarding claim 30, Hayashi teaches the step of shaping the electromagnetic mat (24) is performed on a base (25) or by layering the electromagnetic mat onto itself to form the stator or rotor component (fig 1).
	Regarding claim 31, Hayashi teaches shaping the electromagnetic mat (24) by arranging or rolling the electromagnetic mat (24) onto the base (25).
	Regarding claim 32, Hayashi teaches a step of connecting at least one of the structural fibre lengths (22-23) to the base (25) before the electromagnetic mat (24) is rolled onto the base (25).
	Regarding claim 33, Hayashi teaches a step of forming the stator (1) or rotor (2) component with the base (25) as a part of the stator (1) or rotor component (2).
	Regarding claim 34, Hayashi teaches a step of incorporating an object (25) within the rotor (2) or stator () component by providing the object (25) between layers of the electromagnetic mat (24).
	Regarding claim 35, Hayashi teaches a step of impregnating the electromagnetic mat (24) with a solidifiable material (25), and solidifying the solidifiable material to set the electromagnetic mat (24) in the shape for forming the stator or rotor component (fig 1).
	Regarding claim 36, Hayashi teaches the support structure comprises at least two structural fibre lengths (22-23) in a longitudinal direction of the electromagnetic mat (24) and at least one winding formed by winding fibre lengths (21) extends substantially in a transversal direction of the electromagnetic mat (24), comprising a step of aligning the winding fibre lengths (21) in a winding pattern so as it inherently creates a moving electromagnetic field when induced with an alternating current or constant electromagnetic field when induced with direct current.
	Regarding claim 37, Hayashi teaches the electromagnetic mat (24) is formed as part of a continuous forming process that is for forming a plurality of electromagnetic mats (24), and wherein the method comprises cutting the structural fibre lengths (22-23) to form the electromagnetic mat (24) for forming the stator (1) or rotor (2) component of an electric machine.
	Regarding claim 38, Hayashi teaches a step of shaping the electromagnetic mat (24) into a shape (cylinder shape) for forming at least a part of the stator (1) or rotor (2) component of the electric machine, wherein the step of shaping the electromagnetic mat (24) is performed before the step of cutting the structural fibres (22-23).
	Regarding claim 39, Hayashi teaches the electromagnetic mat (24) is performed using a machine that is controllable to allow adjustment of one or more of a winding pattern and dimensions of the electromagnetic mat (24).
	Regarding claim 40, Hayashi teaches an electromagnetic mat (24) for forming a stator or rotor component of an electric machine, comprising: 
structural fibre lengths (22-23) that form a support structure; and 
a plurality of winding fibre lengths (21) forming a winding fibre that is in a winding pattern for forming one or more windings of the electric machine, 
wherein the winding fibre lengths (21) have been inserted into the support structure (22-23) so that the winding fibre lengths (21) extend across the structural fibre lengths (22-23, fig 1) and the structural fibre lengths (22-23) lock the winding fibre lengths (21) in position.
	Regarding claim 41, Hayashi teaches property modifying fibre lengths (21).
	Regarding claim 42, Hayashi teaches the winding fibre lengths (21) are aligned in a winding pattern (fig 1) that inherently create a moving electromagnetic field when induced with an alternating current or constant electromagnetic field when induced with direct current.
	Regarding claim 43, Hayashi teaches the structural fibre lengths (22-23) extend in a longitudinal direction of the electromagnetic mat (24, fig 1) and the winding fibre lengths (21) extend in mainly transversal direction of the electromagnetic mat (24).
Regarding claim 44, Hayashi teaches the electromagnetic mat (24) is shaped to form a stator (1) or rotor component (2) of an electric machine.
Regarding claim 45, Hayashi teaches the electromagnetic mat (24) is shaped by being arranged or rolled onto a base (25) or layered onto itself.	
Regarding claim 46, Hayashi teaches the base (25) is a part of the stator or rotor component.
	Regarding claim 47, Hayashi teaches an object (25) incorporated within the rotor or stator component, wherein the object (25) is between layers of the electromagnetic mat (24).
	Regarding claim 48, Hayashi teaches a solidifiable material impregnated into the electromagnetic mat (24), wherein the solidifiable material is solidified to set the electromagnetic mat (24) in the shape for forming the stator or rotor component (fig 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Battarel et al. (US 4,504,098 A) teaches an electromagnetic bearing within a high temperature environment. The bearing comprises electromagnets, each one constituted by at least one coil made of conductors, and one armature in ferromagnetic material. Each coil is produced by weaving and comprises a warp constituted from at least one insulated conducting wire and a weft constituted from a strip of insulating material, the whole coil assembly being thereafter molded in a high temperature cement.
Guden (WO 2012032399 A2) teaches a composite drive unit has a composite material that is provided with conductive fibers (14) which act as an integrated portion of the composite material. The conductive fibers can be organized in different patterns. Each conductive fiber is connected to electrical conductor. The stator and moving portion is provided with conductive fibers which are embedded in a matrix material (12). The conductive fibers are connected to electric source, to generate a magnetic field (18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834